Citation Nr: 0701563	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  05-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for healed scar of 
the left elbow, due to shell fragment wound.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied entitlement to the 
benefits currently sought on appeal.

The veteran perfected his appeal with respect to an 
additional issue, entitlement to service connection for a 
skin rash due to exposure to herbicides; however, in the 
course of his formal hearing before RO personnel in April 
2005, he withdrew that issue.  Therefore, it is no longer on 
appeal.


FINDINGS OF FACT

1.  The veteran has two healed scars of the left elbow, one 
measuring 0.5 centimeter in diameter and the other 0.25 inch 
in length.  Both are superficial and nontender. 

2.  The scars do not cause limitation of motion of the elbow, 
are not adhered to the underlying tissue, and are not subject 
to chronic skin changes. 

3.  Service connection was denied for post-traumatic stress 
disorder (PTSD) by rating decision in October 1984.  The 
veteran did not appeal.

4.  Evidence received since October 1984 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, but does not raise a reasonable 
possibility of substantiating the claim.
5.  Service connection was denied for hearing loss with 
tinnitus by rating decision in March 1985.  The veteran did 
not appeal.

6.  The last final disallowance of the service connection 
claim for hearing loss with tinnitus was in October 2002.

7.  Evidence received since October 2002 does not relate to 
an unestablished fact necessary to substantiate the claim for 
service connection for hearing loss with tinnitus, nor does 
it raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for healed scars of 
the left elbow, due to shell fragment wound, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2006).

2.  The October 1984 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 4005(c) (West 
1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 (1984).

3.  The March 1985 rating decision denying service connection 
for hearing loss with tinnitus is final.  38 U.S.C.A. § 
4005(c) (West 1982); 38 C.F.R. §§ 3.160, 19.129, 19.192 
(1984).

4.  The October 2002 rating decision is the last final 
disallowance of the hearing loss with tinnitus claim.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 
20.302, 20.1103 (2002).

5.  New and material evidence having not been submitted on 
the issue of service connection for PTSD, the application to 
reopen the claim is denied. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

6.  New and material evidence having not been submitted on 
the issue of service connection for hearing loss with 
tinnitus, the application to reopen the claim is denied.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March and June 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to reopen his 
previously denied claims for service connection, as well as 
to substantiate the increased rating claim.  He was notified 
of the information and evidence that VA would seek to provide 
and the information and evidence that he was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claims," 
he was advised to notify VA of any information or evidence in 
support of his claims that he wished VA to retrieve for him.  
He was also informed of specific types of information which 
would support his claims.  Thus, the veteran has been able to 
participate effectively in the processing of his claims. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

The veteran's left elbow scar carries a noncompensable rating 
under the rating criteria for scars found at 38 C.F.R. 
§ 4.118, DC 7805 (2006).  In particular, this code rates 
scars that are not on the head, face, or neck, based on 
limitation of function of the part affected.  Other possibly 
applicable codes include DC 7802, which applies to scars that 
are superficial and do not cause limited motion.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
Additionally, a compensable rating is applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  

The veteran underwent a VA scars examination in September 
2003.  Two scars were noted on the left elbow.  First, a scar 
approximately 0.5 centimeter in diameter was on the lateral 
aspect of the elbow, and was noted to be slightly 
hypopigmented and dimpled.  It was without any chronic skin 
changes, was non-adherent to the underlying tissue, and was 
not tender to touch.  The second scar was described as a very 
small linear scar, approximately 0.25 inch long.  It was 
flat, hypopigmented, non-affixed to underlying tissues, and 
did not show signs of chronic skin changes.  It, too, was not 
tender.  

The veteran's elbow had nearly full range of motion, from 0 
degrees extension to 140 degrees flexion, out of a normal 145 
degrees.  The veteran's sole complaint related to the scar 
was that he had numbness in his left arm.  The examiner 
reviewed the veteran's medical records and pointed out that 
the veteran has degenerative disc disease of the cervical 
spine that has been found to have irritated the nerve root 
and caused the left arm numbness.  He noted, therefore, it 
was unrelated to the veteran's service-connected elbow scars.  
The Board's review of the outpatient clinical records, which 
date from March 2003 to June 2005, does not reveal 
contradictory evidence.  
Based on this examination, and the concurrent treatment 
records, a compensable rating for the elbow scars is not 
appropriate.  There is no limitation of function of the 
elbow.  His scars do not cover an area of 144 square inches 
or greater; nor are they tender.  

Other codes that rate scars also have been reviewed.  DC 7800 
rates scars of the head, face, and neck and is therefore 
inapplicable in this case.  DC 7801 applies to scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion.  As noted above, the veteran's elbow scars 
are not deep, nor do they cause limited motion; this code is, 
therefore, also inapplicable.  DC 7803 provides an evaluation 
for scars that are superficial and unstable, meaning one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Exam and other medical evidence failed 
to reveal any chronic skin changes. 

In sum, the preponderance of the evidence is found to be 
against the veteran's claim for an increased rating; 
therefore, the benefit of the doubt provision does not apply.  
A compensable evaluation for the service-connected left elbow 
scars is denied.

New & Material Evidence

By rating decision in October 1984, the RO denied the 
veteran's service connection claim for PTSD.  A March 1985 
rating decision denied service connection for hearing loss 
with tinnitus.  Because the veteran did not file substantive 
appeals for either claim, the rating decisions are considered 
final.  See 38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. 
§§ 3.160, 19.129, 19.192 (1984).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence is existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence is existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
"New and material evidence" can neither be cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a) (2006).  

PTSD

Although in the rating decision on appeal, the RO did not 
address whether new and material evidence had been submitted 
referable to the PTSD claim, and instead addressed the 
merits, the Board must still determine whether evidence 
sufficient to reopen the claim has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the veteran's PTSD claim in October 1984, 
because the veteran did not carry a diagnosis of PTSD.  The 
evidence submitted since then shows that while the veteran 
does have psychiatric illnesses, his symptoms do not meet the 
diagnostic criteria necessary to render a PTSD diagnosis.  A 
January 2003 mental health consultation confirmed a psychotic 
disorder, not otherwise specified.  In January 2004, a VA 
psychiatrist conducted a complete PTSD evaluation and also 
found that although the veteran had some symptoms of PTSD, 
those symptoms were not enough to meet the criteria for the 
diagnosis of PTSD.  The physician attributed the bulk of the 
veteran's symptoms to non-service-related alcoholic 
hallucinosis and depressive illness.  Concurrent outpatient 
clinical records, dated from November 1998 to June 2005, do 
not contradict these findings.  There is no diagnosis of PTSD 
of record.

This evidence is indeed new, in that it was not of record 
prior to the last denial.  It also relates to an 
unestablished fact necessary to substantiate the claim, that 
is, it relates to a diagnosis of the disorder.  However, the 
evidence does not raise a reasonable possibility of 
substantiating his claim, as it finds against such a 
diagnosis.  In fact, the new evidence would lead to a denial 
of the claim.  Therefore, new and material evidence having 
not been submitted, the application to reopen the claim is 
denied.



Hearing Loss with Tinnitus

Service connection for hearing loss with tinnitus was last 
disallowed by rating decision in October 2002, because there 
was no evidence that the veteran had either disorder while in 
service or within one year of separation.  Since 2002, 
outpatient clinical records have been submitted that confirm 
that the veteran's hearing has been evaluated, and that he 
has tinnitus. While this evidence is new, as it had not been 
previously before agency decisionmakers, it is not material, 
in that it does not relate to an unestablished fact necessary 
to substantiate the veteran's claim.  Particularly, there is 
still no record of hearing loss or tinnitus while the veteran 
was in, or soon after he separated from, service.  Therefore, 
new and material evidence sufficient to reopen the claim has 
not been submitted, and the claim must be denied.
	

ORDER

A compensable rating for healed scars of the left elbow, due 
to shell fragment wound is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for PTSD is denied.

New and material evidence having not been submitted, the 
application to reopen the previously denied claim of 
entitlement to service connection for hearing loss with 
tinnitus is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


